Citation Nr: 0418464	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  02-20 140A	)	DATE
	)
	)


THE ISSUE

Entitlement to payment of attorney fees from past-due 
benefits calculated in the amount of $42,857.80.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING

The veteran


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee that determined that the veteran's former attorney 
was entitled to payment of attorney fees and withheld 
20 percent of the veteran's past-due benefits for possible 
payment of attorney fees.  The veteran, who had active 
service from January 1973 to May 1977 and from October 1977 
to March 1979, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.  


REMAND

A preliminary review of the record discloses that following a 
BVA decision dated in October 2001, which granted a 
100 percent evaluation for the veteran's bipolar disorder, 
the veteran was awarded past-due benefits calculated in the 
amount of $217,901.40.  The RO withheld 20 percent of the 
past-due benefits as representing the maximum attorney fee 
payable from past-due benefits.  In March 2003, the RO 
determined that the 20 percent of past-due benefits was 
incorrectly calculated, with the ending date of the award 
being changed to the date of the October 2001 BVA decision 
rather than the November 2001 rating decision that 
effectuated the Board's decision.  This reduced the balance 
of attorney fees being withheld pending a decision to 
$42,857.80.  

The veteran contends that he discharged his attorney in 
February 2001 based on his dissatisfaction with the quality 
of the work performed by his attorney.  The veteran relates 
that his attorney served as his counsel from July 1998 to 
February 2001 and asserts that both the quality of work and 
the complexity of the work during that period does not 
warrant a fee of the amount withheld by the RO.  For example, 
the veteran points out that his attorney failed to appear for 
a BVA hearing and advised him very shortly before the hearing 
not to attend.  The Board notes that hearing was the primary 
reason the attorney requested a remand from the United States 
Court of Appeals for Veterans Claims (Court) and that he 
received a fee pursuant to the Equal Access to Justice Act 
(EAJA) for that representation before the Court.  The RO has 
determined that the veteran's attorney meets the basic 
eligibility requirements for payment of attorney fees from 
past-due benefits and noted that the veteran had raised the 
issue of reasonableness of the fees, an issue that the RO 
indicated could only be resolved by the BVA.  

The Board also notes that in March 2002 the veteran submitted 
a motion to the Board for review of the fee agreement for 
reasonableness.  However, the Board informed the veteran in a 
letter dated in April 2002 that it was necessary for him to 
mail a copy of the motion to his former attorney before the 
Board could consider his motion.  The April 2002 letter also 
noted that the veteran had filed a Notice of Disagreement 
with the RO concerning his attorney's entitlement to fees 
from past-due benefits and that, "[b]ecause the Board will 
undoubtedly want to consider at that time both the 
entitlement issue and the reasonableness issue that you have 
raised, we are going to wait until your appeal reaches the 
Board before we consider your motion."

The Board believes that the April 2002 letter to the veteran 
may have created some confusion in his mind.  On the one 
hand, the letter told him that he was required to send a copy 
of his motion to his former attorney, but on the other hand, 
indicates that his motion would be considered when his appeal 
reached the Board.  At this point the record does not reflect 
that the veteran sent his former attorney a copy of his 
motion as required by 38 C.F.R. § 20. 609(i).  Nevertheless, 
"[t]he Board of Veterans' Appeals may review a fee agreement 
between a claimant or appellant and an attorney-at-law or 
agent upon its own motion. . . ." 38 C.F.R. § 20. 609(i).

Under the facts and circumstances of this case, the veteran 
and his attorney are both advised that Board will, upon its 
own motion, review the reasonableness of the fee agreement in 
this case.  Both parties will receive a copy of this remand 
by first-class mail and will therefore be advised of the 
Board's intention to review the fee agreement in this case.  
The Board will consider the veteran's contentions that the 
quality of work and the complexity of the work performed by 
his former attorney does not warrant a fee of the amount 
withheld by the RO.  In doing so, the Board will consider the 
factors set forth in 38 C.F.R. § 20.609(e), as well as the 
reason(s) the veteran terminated his attorney's employment.  
The Board believes that this notice satisfies the substance 
of the notification requirement of 38 C.F.R. § 20. 609(i), 
but should either party object to the form of this notice, 
they are advised to respond to the Board within 30 days from 
the date of this decision with their objection.  Upon 
completion of the development requested below, the Board will 
issue a decision that addresses both the entitlement and 
reasonableness issues raised in this case.  

Before addressing the merits of the motion in a later 
decision, the Board would like to obtain additional 
information from the veteran's former attorney and offer both 
parties an opportunity to submit any additional evidence and 
argument they desire to have considered in this matter.  In a 
case somewhat similar to this case where an attorney's 
employment was terminated prior to the conclusion of the 
appeal to the Board, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) determined that "an 
attorney with a contingent fee contract with payment of 
20 percent of accrued veterans' benefits awarded, discharged 
by the client before the case is completed, is not 
automatically entitled to the full 20 percent fee.  He may 
receive only a fee that fairly and accurately reflects his 
contribution to and responsibility for the benefits awarded."  
Scates v. Principi, 282 F. 3d 1362, 1366 (Fed. Cir. 2002).  

The Federal Circuit then addressed the question as to which 
entity in the VA, the Board or the RO, should determine the 
amount of the fee payable.  The Federal Circuit noted that 
the Board was primarily an appellate tribunal, and in the 
case then before the Federal Circuit and in the one currently 
before the Board, there were a number of factually oriented 
issues that may have to be resolved and that while not all of 
them necessarily will be resolved, "they all involve the kind 
of factual inquiries that the Regional Office is better 
qualified to make than the Board."  Scates at 1368.  For 
example, was the veteran justified in terminating the 
attorney/client relationship after the attorney failed to 
attend a hearing before the Board at the RO in February 2001, 
a hearing specifically requested by the attorney at the 
Court?  In addition, the attorney has had no opportunity to 
document the date, time, service provided and fee claimed for 
services provided to the veteran as the attorney did in 
connection with his claim for EAJA fees.  The attorney has 
also not been offered an opportunity to submit argument in 
support of his position.  Such information would be useful 
and helpful in determining the reasonableness of any fee paid 
to the attorney.

Therefore, in order to give the parties every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the parties when 
further action on their part is required.  Accordingly, this 
case is REMANDED for the following action:

1.  The veteran should be asked to submit 
any statement of services provided by the 
attorney in this case for the period in 
question.  

2.  The veteran's former attorney should 
be requested to furnish an itemized 
statement concerning the time spent and 
the nature of the work performed in 
connection with his employment with the 
veteran.  This statement should include 
the date of the services, the time spent, 
the services rendered and the usual fee 
charged for such services.  The veteran's 
former attorney is advised that a 
statement of services provided on behalf 
of the veteran between July 1, 1998 and 
February 11, 1999 is of record and the 
statement requested should reflect 
service provided on behalf of the veteran 
between February 12, 1999 and February 
2001, the date the veteran terminated the 
attorney's employment.  

3.  Both parties should also be requested 
to submit any additional evidence and/or 
argument they desire to have considered 
in connection with this matter.  After 
receipt of additional evidence and/or 
argument, the RO should issue a 
Supplemental Statement of the Case to 
both parties and afford them a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review. 

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of this matter, either favorable or 


unfavorable, at this time.  No action is required of either 
party until they are notified.  



_________________________________________
____
	S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


